UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): August 29, 2011 CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 333-141568 20-8468508 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 9 North West Fourth Ring Road, Yingu Mansion, Suite 1708 Haidian District, Beijing People’s Republic of China 100190 (Address of principal executive offices) +86 10 82525361 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On August 29, 2011, Jeremy Goodwin and Shaojian (Sean) Wang resigned as directors of China Advanced Construction Materials Group, Inc. (the “Company”), effective immediately. The resignations of Mr. Goodwin and Mr. Wang were not in connection with any known disagreement with the Company on any matter. Mr. Goodwin will continue to serve as President and CFO of the Company. A copy of this report has been provided to each of Messrs. Goodwin and Wang, and each has been provided with the opportunity to furnish a letter addressed to the Company stating whether he agrees with the statements made in this report, and if not, stating the respects in which he does not agree. Neither Mr. Goodwin nor Mr. Wang have delivered any such letter to the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 2, 2011 CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. By:/s/ Xianfu Han Xianfu Han Chief Executive Officer
